UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7284


BASIL W. AKBAR, a/k/a Melvin T. Brown,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL, Warden,

                  Respondent - Appellee.



                              No. 13-7286


BASIL W. AKBAR,

                  Petitioner - Appellant,

          v.

MICHAEL MCCALL,

                  Respondent - Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Rock Hill.     David C. Norton, District
Judge. (0:13-cv-00549-DCN; 0:13-cv-00702-DCN)


Submitted:   October 17, 2013               Decided: October 21, 2013


Before AGEE, DAVIS, and KEENAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Basil Akbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

              In these consolidated appeals, Basil Akbar seeks to

appeal the district court’s order accepting the recommendation

of the magistrate judge and dismissing as unauthorized Akbar’s

successive 28 U.S.C. § 2254 (2006) petitions.                       The order is not

appealable      unless        a    circuit       justice     or     judge      issues      a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A    certificate      of      appealability        will     not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies       this    standard      by

demonstrating        that     reasonable         jurists    would       find    that     the

district      court’s      assessment      of    the   constitutional          claims     is

debatable     or     wrong.        Slack   v.     McDaniel,       529   U.S.    473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Akbar has not made the requisite showing.                          Accordingly, we

deny the certificates of appealability and dismiss the appeals.

We   dispense      with     oral   argument       because    the    facts      and     legal

                                             3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4